Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3187 Page 1 of 10




              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION



   AMERICA WEST BANK MEMBERS, L.C.,                  MEMORANDUM DECISION DENYING
                                                     MOTION FOR LEAVE TO FILE
                 Plaintiff,                          AMENDED COMPLAINT (DOC. NO. 89)
   v.
                                                     Case No. 2:16-cv-00326-CW-DAO
   STATE of UTAH; UTAH DEPARTMENT
   OF FINANCIAL INSTITUTIONS; G.                     Judge Clark Waddoups
   EDWARD LEARY, an individual; and JOHN             Magistrate Judge Daphne A. Oberg
   DOES 1-20,

                 Defendants.



         Before the court is Plaintiff America West Bank Members, L.C.’s (“America West”)

  Motion for Leave to File Amended Complaint (Doc. No. 89). The court held a hearing on this

  motion on June 21, 2021. (See Doc. No. 145.) Based on the parties’ briefing and arguments of

  counsel, and for the reasons stated below, the court DENIES the motion as unduly delayed and

  because it would cause undue prejudice.

                                         BACKGROUND

         America West brought this action against Defendants State of Utah, Utah Department of

  Financial Institutions (the “UDFI”), and G. Edward Leary (collectively, the “State Defendants”)

  asserting claims of violation of due process and substantive due process, claims under 42 U.S.C.

  § 1983 and § 1988, as well as unconstitutional takings. (Am. Compl., Doc. No. 33.) In 2016, the

  State Defendants removed this case to federal court. (Doc. No. 2.)

         According to America West, as of 2007, the bank received good ratings from its

  regulatory reviews. (Am. Compl. 3, Doc. No. 33.) Then, in early 2008 the Federal Deposit

                                                 1
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3188 Page 2 of 10




  Insurance Corporation (the “FDIC”) and the UDFI changed their temperament toward the bank

  and the relationship became hostile and aggressive. (Id. at 4.) Despite improved performance

  from 2007 to 2008, America West received very low ratings on its 2008 review. (Id. at 5.)

  America West attributes the change in ratings to a new group of regulators, led by Pat Pittman,

  and to the FDIC’s joint examination process, which applied different standards and

  methodologies than previously. (Id. at 5–6.) Had the FDIC and the UDFI used appropriate

  standards, America West contends the reports would have been markedly different. (Id. at 7.)

         When America West inquired as to the sudden change in the FDIC and the UDFI’s

  attitude toward the bank, Pat Pittman, of the FDIC, and Tyson Sill, of the UDFI, allegedly

  responded that it was politically motivated and their hands were tied. (Id. at 4.) America West

  contends a former FDIC examiner told America West the FDIC changed its mind about its

  member banking concept, decided “it must kill the Bank in order to put an end the new

  concept”—and tasked Mr. Pittman with “killing the Bank.” (Id. at 4–5, 8.)

         On May 1, 2009, Commissioner Leary, acting on behalf of the UDFI, petitioned the State

  Court of Utah for an order granting possession of the Bank. (Id. at 9.) America West asserts

  Commissioner Leary could not have believed possession was warranted and, in fact, knew or

  should have known possession was improper because the UDFI knew its reports were incorrect.

  (See generally Am. Compl., Doc. No. 33.) Nevertheless, America West alleges “Commissioner

  Leary facilitated the FDIC’s plan to take down the Bank, as UDFI worked with the FDIC” to use

  new, incorrect methodologies to create grounds for seizing America West’s assets. (Id. at 12.)

         America West now seeks leave to amend its complaint pursuant to Federal Rule of Civil

  Procedure 15(a)(2) to add the FDIC and Pat Pittman as defendants. (Mot. for Leave to File

  Amend. Compl. (“Mot”) 1, Doc. No. 89.)



                                                  2
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3189 Page 3 of 10




                                        LEGAL STANDARD

         After expiration of the time in which a pleading may be amended as a matter of course, a

  party may amend “only with the opposing party’s written consent or the court’s leave.” Fed. R.

  Civ. P. 15(a)(2). Courts “should freely give leave when justice so requires.” Id. A district

  court’s decision to grant or deny leave to amend under Rule 15 falls within its discretion. Minter

  v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006). Courts may deny leave to amend

  “only for reasons such as ‘undue delay, bad faith or dilatory motive on the part of the movant,

  repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

  opposing party by virtue of allowance of the amendment, [or] futility of [the]

  amendment.’” United States ex rel. Ritchie v. Lockheed Martin Corp., 558 F.3d 1161, 1166

  (10th Cir. 2009) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                             ANALYSIS

         The proposed amended complaint seeks to name the FDIC and former FDIC employee,

  Mr. Pittman, as new defendants, alleging they are liable for the claims already asserted. (Mot. 2,

  Doc. No. 89.) Specifically, America West asserts the FDIC and Mr. Pittman are essential parties

  because they “worked together with the UDFI Defendants to lay the groundwork for and

  ultimately carry out the unconstitutional and unlawful seizure of the Bank.” (Id. at 3, 5.)

         Both the FDIC and the State Defendants oppose this motion. According to the FDIC, the

  motion should be denied on the grounds of bad faith, undue delay, and futility. (Opp’n to Mot.

  for Leave to File Third Am. Compl. by FDIC in its Corp. and Receivership Capacities (“FDIC

  Opp’n”), Doc. No. 107.) The State Defendants oppose the motion on the grounds that

  amendment is unduly delayed and unduly prejudicial—and the State Defendants incorporate the




                                                   3
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3190 Page 4 of 10




  FDIC’s arguments regarding futility. (Opp’n to Mot. for Leave to File Am. Compl. (“State

  Opp’n.”), Doc. No. 108.)

         1. Undue Delay

         Undue delay provides a basis for denying a motion to amend. Lockheed Martin Corp.,

  558 F.3d at 1166. Although “Rule 15(a) does not restrict a party’s ability to amend its pleadings

  to a particular stage in the action,” at some point the delay becomes “undue.” Minter, 451 F.3d

  at 1205 (internal quotation marks omitted). The longer a party waits to amend, the more likely a

  court will deny the motion to amend as “protracted delay.” Id. When determining whether a

  delay is undue, courts focus “primarily on the reasons for the delay.” Id. at 1206. While the fact

  that a motion to amend “is filed within the court’s scheduling deadline” is “evidence that the

  delay was not undue,” the moving party must still adequately explain the delay. Lauer v. Credit

  Collection Servs., No. 1:14-cv-00062, 2015 U.S. Dist. LEXIS 48601, at *4 (D. Utah Apr. 13,

  2015) (unpublished). Failure to do so makes denial appropriate. Minter, 451 F.3d at 1206.

         One critical inquiry is how much time elapsed between the time of filing and the

  discovery of the facts on which the amendment is based. See Leatherwood v. Rios, 705 F. App’x

  735, 740 (10th Cir. 2017) (unpublished). “The longer the delay, the more likely the motion to

  amend will be denied, as protracted delay, with its attendant burdens on the opponent and the

  court, is itself a sufficient reason for the court to withhold permission to amend.” Minter, 451

  F.3d at 1205 (internal quotation marks omitted). In this district, a delay of four months has been

  found to be undue. See Estate of Riecke v. BSA, No. 2:16-cv-01044, 2017 U.S. Dist. LEXIS

  169034, at **7–8 (D. Utah Oct. 11, 2017) (unpublished) (denying a motion to amend to add new

  defendants where plaintiff waited four months after learning of their involvement); see also

  Klaassen v. Atkinson, No. 13-2561-DDC, 2016 WL 1715434, at *1 (D. Kan. Apr. 29, 2016)



                                                   4
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3191 Page 5 of 10




  (unpublished) (“Because plaintiff did not move to amend until nearly four months after

  discovering the information giving rise to the proposed claims and because plaintiff has not

  provided an adequate reason for the delay, the court holds that plaintiff has unduly delayed.”)

         America West bases its delay on the State Defendants’ production of a working

  agreement between the UDFI and the FDIC. America West contends it only became aware of a

  contractual relationship between the UDFI and the FDIC when it learned of this working

  agreement. (Mot. 4, Doc. No. 89.) Before seeing this document, America West contends, it

  lacked sufficient evidentiary support to name the FDIC as a party. (Id.; Reply in Supp. of Pl.’s

  Mot. for Leave to File Am. Compl. (“Reply”) 5, Doc. No. 138.) However, America West also

  admits it previously knew of the FDIC’s role in the bank examination process and it suspected

  the UDFI was acting at the request of the FDIC. (Mot. 4, Doc. No 89; Reply 5, Doc. No. 138.)

  Finally, America West notes its motion to amend was filed before the amendment deadline in the

  scheduling order. (Reply 4, Doc. No. 138.)

         The FDIC and the State Defendants argue America West’s explanation for the

  amendment (the production of a working agreement), lacks credibility because this document

  does not give rise to any new information. (FDIC Opp’n 6, Doc. No. 107; State Opp’n 5, Doc.

  No. 108.) Not only is it a “matter of public record that the FDIC coordinates its examination

  efforts with state banking authorities,” but America West knew this at the time it was examined.

  (FDIC Opp’n 6, Doc. No. 107; see also State Opp’n 4–5, Doc. No. 108.) According to the FDIC

  and the State Defendants, a document formalizing this overarching relationship does not

  materially change the facts sufficient to warrant amendment. (FDIC Opp’n 6, Doc. No. 107;

  State Opp’n 5, Doc. No. 108.) Further, the State Defendants contend America West waited too

  long to seek amendment after the disclosure of the document. (State Opp’n 4, Doc. No. 108.)



                                                  5
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3192 Page 6 of 10




  The document was produced in July 2020, more than nine months before America West filed its

  motion. (Id.)

          America West’s motion to amend is unduly delayed. As an initial matter, disclosure of

  the working agreement fails to provide an adequate reason for the delay. Secondarily, even if

  America West’s explanation for the delay were adequate, an unreasonable amount of time lapsed

  between disclosure of the document and the motion to amend. The fact that America West filed

  the motion to amend within the scheduling deadline is not enough in light of America West’s

  inadequate explanation for the delay. See Lauer, 2015 U.S. Dist. LEXIS 48601, at *4. (See also

  Order re: Scheduling Order 3 n.1, Doc. No. 83 (noting counsel must still comply with the

  requirements of Rule 15 of the Federal Rules of Civil Procedure).)

          Production of the working agreement could only justify a delay here if it somehow

  affected the material facts in the case. But it does not. For instance, the operative complaint

  already alleges the FDIC decided it “must kill the Bank in order to put an end to the new

  [banking] concept” and tasked Mr. Pittman with this job. (Second Am. Compl. 4–5, 8 Doc. No.

  33.) And America West was aware the UDFI and the FDIC engaged in joint examinations. (Id.

  at 5.) Indeed, the operative complaint alleges the UDFI worked with the FDIC and carried out

  the FDIC’s plan. (See, e.g., id. at 12 (“Commissioner Leary facilitated the FDIC’s plan to take

  down the Bank, as UDFI worked with the FDIC to impose the methodologies discussed above in

  order to create a basis for asserting that the Bank’s assets should be seized”); id. at 14 (“UDFI

  did the bidding of the FDIC, including imposition of a methodology which UDFI employed for

  the specific purpose of purporting to have cause to seize the Bank and appoint the FDIC as the

  receiver.”).)




                                                   6
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3193 Page 7 of 10




         America West’s proposed third amended complaint adds little to these existing

  allegations: only that Commissioner Leary and the UDFIs actions were “in concert” with the

  FDIC. (See, e.g., Proposed Third Am. Compl. 12, Doc. No. 89-1.) But a signed working

  agreement is not necessary to these allegations. Indeed, at the hearing, America West conceded

  its claims against the FDIC and Mr. Pittman did not hinge on the existence of written agreement.

  Because the working agreement does not materially change the facts alleged in America West’s

  second amended complaint, the delay in seeking to add the FDIC and Mr. Pittman as parties

  cannot validly be based on the production of this agreement.

         At the hearing, America West also suggested that before it discovered this working

  agreement, it did not have sufficient evidence to overcome qualified immunity. America West

  explained it named Mr. Pittman as a party because claims under 42 U.S.C. § 1983 and § 1988

  can only be sustained against individuals. But America West did not specify at the hearing or in

  its briefing 1 how the working agreement provided the necessary facts for these claims—or how it

  justified adding Mr. Pittman as a party at all. Indeed, America West acknowledged at the

  hearing that Mr. Pittman may well be the wrong individual to add for purposes of this claim—

  and that it would need to again amend its complaint when it identified the right individual.2




  1
   Indeed, America West did not raise this argument in its brief at all. And “[t]he court is
  generally reluctant to consider new arguments or positions introduced for the first time at oral
  argument where the opposing party is left without a meaningful opportunity to respond.” ESIP
  Series 1 LLC v. doTerra Int’l, No. 2:15-cv-00779, 2021 U.S. Dist. LEXIS 75046, at *15 (D.
  Utah Apr. 16, 2021) (unpublished)

  2
   Needless to say, America West’s request to add Mr. Pittman as a defendant—even while
  acknowledging he is likely the wrong individual to add—is incongruous with its claim that it did
  not amend its complaint to add the FDIC as a party before discovering the working agreement
  because it lacked sufficient evidence to do so. Despite acknowledging Mr. Pittman may be the
  wrong individual to name, America West seeks to name him.

                                                  7
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3194 Page 8 of 10




         Even assuming America West could provide an adequate reason for the delay, an

  unreasonable length of time elapsed between the discovery of the agreement and filing of its

  motion. There is no dispute the working agreement was produced in July 2020. (Reply 4, Doc.

  No. 138.) At the hearing, America West excused its filing of the motion to amend nine months

  later by noting that due to the significant amount of discovery in this action, counsel did not

  review the working agreement until December 2020. The State Defendants argued America

  West knew or should have known of the agreement as of its production date, because it was

  provided as part of initial disclosures, not buried in a mass of discovery.

         The precise timing of when America West knew or should have known of this working

  agreement need not be decided because whether America West’s motion was filed five months

  or nine months after discovery of the working agreement, it was unduly delayed. Even four

  months from the discovery of the evidence leading to amendment and the filing of the motion

  has been considered undue delay in this circuit. See Estate of Riecke, 2017 U.S. Dist. LEXIS

  169034, at **7–8; Klaassen, 2016 WL 1715434, at *1.

         2. Undue Prejudice

         Even more problematic than the undue delay the amendment would cause is the undue

  prejudice. The “most important[] factor in deciding a motion to amend the pleadings[] is

  whether the amendment would prejudice the nonmoving party.” Minter, 451 F.3d at 1207. “A

  need to reopen discovery[] [or] a delay in proceedings . . . are indicators of prejudice.” US

  Magnesium, LLC v. ATI Titanium LLC, No. 2:17-cv-00923, 2020 U.S. Dist. LEXIS 90609, at *6

  (D. Utah May 22, 2020) (unpublished).

         The State Defendants first argue undue legal prejudice would arise from amendment.

  (State Opp’n 7–8, Doc. No. 108.) As the State Defendants point out, substantive motions have



                                                    8
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3195 Page 9 of 10




  already been decided in this case, including a motion to dismiss, (Doc. No. 29) and America

  West’s partial summary judgment motion, (Doc. No. 64). Thus, the State Defendants contend

  future litigation would necessarily prejudice either the FDIC or the State Defendants. Either the

  FDIC would be prejudiced if it were bound by rulings on issues it was unable to litigate—or the

  State Defendants would be prejudiced if the FDIC were permitted to relitigate those same issues.

  (State Opp’n 7–8, Doc. No. 108.)

          The State Defendants also contend they would be prejudiced by additional delay in the

  case, and by the restarting of discovery processes. As the State Defendants point out, the written

  discovery deadline has passed and depositions are well under way. If Mr. Pittman and the FDIC

  were added to this action, discovery timeframes would essentially begin anew, as the new

  defendants would almost certainly request to conduct their own discovery and would be required

  to respond to America West’s requests, seriously delaying proceedings which have been pending

  for a significant time.

          The State Defendants are correct that restarting the discovery period due to the addition

  of new parties would cause undue prejudice. The acts forming the basis for this litigation

  occurred more than twelve years ago—in 2008 and 2009. At the hearing, the State Defendants

  pointed out that in the intervening decade, witnesses have retired from the UFDI and the FDIC.

  At least one witness has died. Critical witnesses have otherwise become unavailable through

  incapacitation or moving overseas. And witnesses’ memories have been negatively impacted by

  this passage of time. Extending the litigation would invariably worsen these problems. And

  there is no question that permitting America West to name new parties at this stage would

  significantly prolong the litigation.




                                                   9
Case 2:16-cv-00326-CW-DAO Document 190 Filed 08/26/21 PageID.3196 Page 10 of 10




         America West itself implicitly acknowledges adding parties would require additional,

  new discovery. America West argued elsewhere that the FDIC has failed to sufficiently respond

  to its subpoena. (Pl.’s Mot. to Compel, Doc. No. 93.)) And the FDIC argued in response that its

  decisions as to what to produce are governed by its Touhy regulations. (Opp’n to Mot. to

  Compel, Doc. No. 101.) At the hearing on the instant motion, America West asserted that if the

  FDIC were added as a defendant, Touhy would no longer apply, and the FDIC would be required

  to produce everything. With this argument, America West implicitly concedes the addition of

  the FDIC would add substantial, extra discovery to the case. And that does not even account for

  the addition of Mr. Pittman to the case.

         Where America West’s motion to amend is denied on the grounds of undue delay and

  undue prejudice, it is unnecessary to consider the arguments raised by the FDIC or the State

  Defendants as to the futility of proposed amendment.

                                             CONCLUSION

         America West’s motion is unduly delayed and would cause undue prejudice. The

  working agreement does not provide an adequate reason for amendment and, even if it did, the

  amendment was sought at least five months after discovery of the document. Moreover,

  amendment would unduly prejudice the State Defendants in that adding new parties would re-

  start the entire discovery process in a case stemming from 2008 and 2009. Accordingly,

  America West’s motion to amend is DENIED.

         DATED this 26th day of August, 2021.

                                                      BY THE COURT:


                                                      ______________________________
                                                      Daphne A. Oberg
                                                      United States Magistrate Judge

                                                 10
